PER CURIAM.
Appellant, John Mackey, appeals his sentence contending that the trial court’s sentencing order did not conform to its oral pronouncement of sentence. We affirm.
A review of the record reveals that the court reporter made a scrivener’s error in the original transcript. Upon correction of the scrivener’s error, we determine that the trial court’s sentencing order conforms with the oral pronouncement of sentence. We therefore affirm on the rationale of Brown v. State, 423 So.2d 599, 600 (Fla. 3d DCA 1982) and Sandstrom v. State, 390 So.2d 448 (Fla. 4th DCA 1980), review denied, 397 So.2d 779 (Fla.1981).
Affirmed.